Citation Nr: 1037237	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  04-31 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to 
August 1973 and February 1975 to February 2002.

This matter comes to the Board of Veterans' Appeals (Board) from 
a rating decision in July 2002, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that 
denied service connection for chronic headaches.  This appeal 
also arises from August 2008 and November 2008 rating decisions 
that denied service connection for erectile dysfunction and 
posttraumatic stress disorder (PTSD).

The Veteran testified at a hearing before the undersigned in 
March 2009.  A transcript of the hearing is in the record.

In May 2009, the case was remanded for further evidentiary 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Following the issuance of the statement of the case in March 
2009, the Veteran submitted additional evidence in support of his 
claim for service connection for PTSD and did not waive the right 
to have the evidence initially considered by the RO.  38 C.F.R. § 
20.1304 (2009).

The claim of service connection for PTSD is REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Chronic headaches had their onset in service. 

2.  It is as likely as not that the Veteran's erectile 
dysfunction is aggravated by his service-connected diabetes 
mellitus.


CONCLUSION OF LAW

1.  Chronic headaches were incurred in service.  38 U.S.C.A. §§ 
1110, 1116, 1131, 5107 (West 2009); 38 C.F.R. § 3.303 (2009).

2.  Service connection for erectile dysfunction is warranted 
because it is caused or aggravated by his service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2009); 
38 C.F.R. §§ 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  A current 
disability must be related to service or to an incident of 
service origin.  A Veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
the Veteran's service and the disability.  Boyer v. West, 210 
F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. 
Cir. 2000).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

In addition, service connection may be established on a secondary 
basis for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists and 
that the current disability was either caused by or aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a) (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Erectile Dysfunction

The Veteran contends that he currently suffers from erectile 
dysfunction (ED) as secondary to the service-connected diabetes 
mellitus.
  
The Veteran's service treatment records contain no complaints of 
ED.  

VA medical records starting in 2006 document complaints and 
diagnoses of diabetes mellitus and erectile dysfunction.  It was 
noted that the Veteran was being effectively treated for ED with 
medication.  VA treatment records after April 2008, list a 
medical history of anorgasmia and male orgasmic disorder. 

A July 2008 rating decision granted service connection for 
diabetes mellitus as due to exposure to herbicide agents in 
Vietnam.  

On genitourinary examination in September 2009, the Veteran 
reported a diagnosis of diabetes mellitus in 2002, along with 
complaints of ED.  Following a review of the claims file and an 
examination of the Veteran, the examiner diagnosed ED most likely 
secondary to diabetes mellitus, and renal calculi status post-
extracorporeal shock wave lithotripsy.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from credibility, that 
is, the probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

On the basis of the service medical records showing an absence of 
any finding of signs or symptoms consistent with ED, the Board 
finds ED was not affirmatively shown to have had onset during 
service and a showing of continuity after discharge is required 
to support the claim.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 338 
C.F.R. §§ 3.303(a), 3.303(b) (2009).

Also there is no competent evidence either contemporaneous with 
or after service that ED was observed during service, and the 
principles of service connection, pertaining to chronicity and 
continuity of symptomatology under do not apply.  Savage v. 
Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b) (2009).

After service, complaints of ED were first documented in 2006, 
approximately four years after service.  The period without 
documented complaints of ED, from 2002 to 2006, interrupts 
continuity and is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b) (2009); Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The absence of symptoms 
constitutes negative evidence and opposes the claim.  Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002).

However, the essence of the Veteran's claim is that ED is 
secondary to his service-connected diabetes mellitus.

Where, the determinative questions involve a medical diagnosis or 
causation, not capable of lay observation, medical evidence of an 
association or link between the current disability and continuity 
of symptomatology is needed and where a lay assertion on medical 
causation is not competent evidence, competent medical evidence 
is required to substantiate the claim.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 
(2009).  

As a layperson, the appellant is not qualified through education, 
training, and expertise to offer opinions on a medical diagnosis 
that is not capable of lay observation, or on medical causation 
where a lay assertion of medical causation is not competent 
evidence.  

Here the competent medical evidence supports the appellant's 
claim.  On genitourinary examination in September 2009, following 
a review of the claims file and an examination of the Veteran, 
the examiner diagnosed ED most likely secondary to diabetes 
mellitus.  As service connection may be granted for any disease 
first diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes a link 
to service, and as the competent evidence of record favors the 
claim, the Board finds that service connection for ED as 
secondary to the service-connected diabetes mellitus is 
warranted.  38 C.F.R. § 3.303(d) (2009).  

As the competent medical evidence of record etiologically links 
the Veteran's ED to the service-connected diabetes mellitus, the 
Board finds that the evidence is at least in equipoise such that 
reasonable doubt may be resolved in favor of the Veteran.  
Therefore, the Board finds that it is as likely as not that the 
Veteran's ED is caused by or aggravated by the service-connected 
diabetes mellitus.  Therefore, service connection for ED is 
granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Headaches

The Veteran contends that he suffers from chronic headaches that 
either began during his period of active duty, or were caused by 
his service-connected hypertension, or Agent Orange exposure. 

A Veteran who, during active service, served in the Republic of 
Vietnam during the Vietnam era (beginning in January 1962 and 
ending in May 1975) shall be presumed to have been exposed during 
such service to certain herbicide agents.  38 U.S.C.A. § 1116(f) 
(West 2002).  The service personnel records show that the Veteran 
served in the Republic of Vietnam from April 1971 to March 1972.  
He was awarded the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal.  

Whenever VA's Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and (B) 
the occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease.  38 U.S.C.A. § 
1116(b)(1) (West 2002).

VA's Secretary has determined that a presumption of service 
connection based on exposure to certain herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted for 
any condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 41442-41449, 
57586-57589 (1996); 67 Fed. Reg. 42600-42608 (2002); 68 Fed. Reg. 
27630-27641 (2003); 72 Fed. Reg. 32395-32407 (2007).

Conditions for which presumptive service connection as a result 
of exposure to herbicidal agents may be granted are:  AL 
amyloidosis; chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).

A claimant is not precluded from establishing service connection 
with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

The Veteran's service medical records show that in April 1977, he 
was hit in the head with a broomstick.  The remainder of the 
service medical records contain no complaints of headaches or 
diagnosis of a chronic headache condition.  

VA outpatient treatment records from December 2006 to July 2008 
show that the Veteran complained of and was treated for chronic 
headaches, tension headaches, and migraines.  The Veteran 
reported symptoms associated with headaches, to include blurred 
vision and memory problems.  In December 2006, a clinician noted 
that a CT scan of the head revealed no abnormalities.  In 
September 2007, the Veteran reported headaches, with a history of 
seizures, memory problems, and blurry vision.  The Veteran 
related being in a boxing match in service.  September 2007 MRA 
and MRI of the brain revealed no abnormalities.  

In March 2009, two soldiers who served with the Veteran submitted 
letters wherein they stated that the Veteran often complained of 
headaches and took aspirin to alleviate headache pain during 
service.  They also stated that the Veteran never went to sick 
call for his headaches because he wanted to set a good example 
for his subordinates.

On VA neurological examination in September 2009, the Veteran 
reported headaches in the military and ongoing since service 
discharge.  Headaches were prostrating and lasted longer than two 
days.  He endorsed blurred vision, dizziness, photophobia, and 
phonofobia during the episodes.  Treatment consisted of 
medication.  The examiner noted that the Veteran had served in 
Vietnam and was exposed to Agent Orange.  The Veteran reported 
being knocked unconscious during service in the 1970s, and on 
another occasion while boxing.  Following an examination of the 
Veteran and a review of the claims file, the examiner diagnosed 
migraine headaches with intractability, less likely than not 
related to his service-connected disability.  However, the 
examiner further opined that the Veteran's headaches were more 
likely than not related to exposure to Agent Orange during 
service and head trauma, which could be post-concussive 
headaches.  

Initially, the Board notes that the Veteran's claimed chronic 
headache disability is not included within the presumptions 
related to herbicide exposure under 38 C.F.R. § 3.309(e) (2009).  
Therefore, service connection on a presumptive basis for each of 
headaches must be denied. 

While the service medical records document a head injury, and the 
Veteran has submitted credible statements from two soldiers who 
served with him and stated that the Veteran often complained of 
headaches and took aspirin to alleviate pain during service, the 
service treatment records lack the documentation of the 
combination of manifestations sufficient to identify a chronic 
headache disability and sufficient observation to establish 
chronicity during service and as chronicity in service is not 
adequately supported by the service treatment records, then a 
showing of continuity of symptomatology after service is required 
to support the claim.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 338 
C.F.R. §§ 3.303(a), 3.303(b) (2009).

As for continuity, the Veteran reported that he experienced 
headaches in service and those continued to be increasingly 
present after discharge from service.  The post-service medical 
evidence first shows headaches in 2006, about four years after 
service.  To the extent the Veteran sustained a head injury in 
service, and as the Veteran's statements are credible, the 
Veteran is competent to describe headaches in service.  Layno v. 
Brown, 6 Vet. App. 465 (1994) (lay testimony is competent as to 
symptoms of an injury or illness, which are within the realm of 
personal knowledge).  However, it does not necessarily follow 
that there is a relationship between the current chronic 
headaches and the continuity of symptomatology that the Veteran 
avers, and as migraine is not a condition under case law that has 
been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of such a 
disability therefore is medical in nature.  Savage v. Gober, 10 
Vet. App. 488 (1997) (on the question of whether the Veteran has 
a chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not medical 
in nature and is capable of lay observation).

Where, the determinative questions involve a medical diagnosis or 
causation, not capable of lay observation, medical evidence of an 
association or link between the current disability and continuity 
of symptomatology is needed and where a lay assertion on medical 
causation is not competent evidence, competent medical evidence 
is required to substantiate the claim.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 
(2009).  

As a layperson, the appellant and his fellow servicemen are not 
qualified through education, training, and expertise to offer 
opinions on a medical diagnosis that is not capable of lay 
observation, or on medical causation where a lay assertion of 
medical causation is not competent evidence.  

Here the competent medical evidence supports the Veteran's claim.  
On VA neurological examination in September 2009, following an 
examination of the Veteran and a review of the claims file, the 
examiner diagnosed migraine headaches with intractability, more 
likely than not related to exposure to Agent Orange during 
service and head trauma, which could be post-concussive headache.  
The examiner noted that the Veteran was knocked unconscious 
during service in the 1970s, and on another occasion while 
boxing.  In this regard, the service medical records document a 
head injury in April 1977.  As service connection may be granted 
for any disease first diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes a link to service, and as the competent evidence of 
record favors the claim, the Board finds that service connection 
for the Veteran's chronic headaches is warranted because an 
examiner has related those headaches to head trauma in service.  
38 C.F.R. § 3.303(d) (2009).  

In light of the credible lay statements provided by the Veteran 
and his fellow servicemen, and because the competent medical 
evidence of record etiologically links the Veteran's chronic 
headaches to service, the Board finds that the evidence is at 
least in equipoise such that reasonable doubt may be resolved in 
favor of the Veteran, and service connection for chronic 
headaches is granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

Service connection for erectile dysfunction is granted.

Service connection for chronic headaches is granted.


REMAND

The Veteran claims that he suffers from a psychiatric disorder, 
to include PTSD, as due to service.  

Following the issuance of the statement of the case in March 
2009, the Veteran perfected an appeal of his claim for service 
connection for PTSD, and thereafter submitted additional evidence 
in support of his claim.  He did not submit a waiver of review by 
the agency of original jurisdiction and his representative has 
specifically requested a remand for AOJ readjudication based on 
this evidence.  38 C.F.R. § 20.1304(c) (2009).  Therefore, the 
Board may not properly consider that evidence in rendering its 
decision, and a remand is necessary to allow for the agency of 
original jurisdiction to consider the newly received evidence.

Additionally, during the pendency of the appeal, effective July 
12, 2010, VA amended 38 C.F.R. § 3.304 governing service 
connection for PTSD by liberalizing, in certain circumstances, 
the evidentiary standard for establishing the required in-service 
stressors.  75 Fed. Reg. 39843 (July 13, 2010).  Since the 
regulations regarding service connection for PTSD have changed, 
the Veteran should be informed of the new regulations and they 
should be considered in adjudicating his claim.  This remand will 
also allow service connection for all current psychiatric 
disorders to be considered.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009). 

Finally, in March 2009, the Veteran requested that he be 
scheduled for either a videoconference or Travel Board hearing 
before a member of the Board.  The Veteran's hearing before the 
undersigned addressed only the issue of entitlement to service 
connection for chronic headaches.  Therefore, he has not yet 
appeared at a hearing on the issue of entitlement to service 
connection for a psychiatric disorder.  As such a hearing has not 
yet been conducted, the RO should schedule such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice that 
includes information on how to substantiate 
all the elements of a claim for service 
connection for a psychiatric disorder to 
include PTSD pursuant to 38 C.F.R. 
§ 3.304(f)(3) (effective July 12, 2010).

2.  Readjudicate the claim and conduct any 
other necessary development.  If the decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case that 
considers all evidence associated with the 
claims file since the March 2009 statement of 
the case.

3.  Ask the Veteran clarify whether he wants 
a videoconference hearing or a Travel Board 
hearing.  Thereafter, he should be scheduled 
for a hearing pursuant to his clarification. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


